Title: From George Washington to Robert Lewis, 11 February 1798
From: Washington, George
To: Lewis, Robert



Dear Sir
Mount Vernon 11th Feb. 1798.

Your letter of the 31st Ulto came safe to hand; and the Deed therein enclosed, shall be executed in the manner, and in time, to obtain a certificate from the Clerk of this County at the Court next to be held for it, on the 19th instant, & transmitted to you.

Enclosed is a letter for Sally Haynie, left open for your perusal before it is forwarded to her; with the contents of which, respecting the payment of ten pounds, I request you to comply; and charge the same to the A/c of your collection of my Rents.
With regard to my Land above Bath, I am really at a loss what direction to give concerning it. To have the valuable Walnut trees, with which it abounds, taken off by a parcel of lawless intruders, is extremely disagreeable (if they cannot be punished) on the one hand—and for the sake of obtaining a better Rent, to engage to take them off myself, within a given period, & that perhaps a short one, would be attended with great inconvenience, perhaps expence & loss, on the other. For unless I could get them to this place the cost of felling, preparing them for transportation, and attending them down the River would be a dead charge—and without the latter was done—that is to attend the logs down—I should not get one of them; of course all that preceeded would be lost. I see but two modes by which I can be benefitted by these Logs; one to let some person occupy the land without paying Rent, for the sole consideration of taking care of them. The other, if a good rent could be obtained, to oblige the Tenant to deliver them to me—noting the quantity of the trees, at a certain price—to be allowed out of the Rent. A third method indeed occurs, but it is one by which I should, apparently, get little for them—namely, to sell them on the spot: and yet, ultimately, if they would sell there for near their value, it might be the most productive mode of the three.
Under this dilemma, make the best investigation of the subject you can, & act as shall seem most conducive to my interest. I am not inclined to give a lease for more than Seven years and if the tenant is permitted to kill the Walnuts by girdling the trees, I do not believe that the Crops would sustain much injury by their standing. They would season in this manner, and a few years hence, when the Navigation of the River is in a more improved state might be brought down with more ease & safety. Perhaps, upon the whole, this may be found the most eligable Plan.
We are all tolerably well at this time and unite in offering our best wishes for you, Mrs Lewis & the family. With sincere friendship, and affectionate regard—I am always Yours

Go: Washington

